DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amendments to claims filed 2/28/22. Claims 1-31 have been canceled and new claims 32-51 have been added. Claims 32 and 42 are the independent claims.
3. The instant application is a continuation of US Application 17/068573 (now US 11280718) which is a continuation of US Application 16/528426 (now US 10845295), 
which is a continuation of Application 16/247426 (now US 10451538), which is a continuation of Application 16/019323 (now US 10222316), which is a continuation of Application 15/672051 (now US 10036699), which is a continuation of Application 15/263419 (now US 9784661).
Information Disclosure Statement
4. The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowability and reasons for allowability
5. Claims 32 and 42 are allowable over prior and the other claims are allowable by virtue of their dependence on these two claims.
6. The following is an examiner’s statement of reasons for allowability: prior art fails to disclose or suggest:
Claims 32 and 42:
An apparatus or method comprising:
an optical component configured to combine the local oscillator beam and the plurality
of radiofrequency-shifted beams of light and direct the combined beam onto a flow cell.

Relevant prior art
7. MacPherson et al. (US 6,396,069) disclose a method/apparatus using an interferometer system to measure the surface topography and surface movement with extreme accuracy by interrogating the surface with two beams of frequency shifted light. McPherson fails to disclose irradiating a sample in a flow cell comprising particles or generating one or more waveforms from the detected light or applying a transform to the one or more generated waveforms.

Diebold et al. (US20160003741; US 9432353)) represents close art but due to the publishing date of 1/7/16, cannot be used as prior art.
In the instant invention, flow cytometry is used to determine the properties of particles
and single cells in the areas of pharmaceutical and biotechnology.
Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9. Claims 32,33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4,5,8,12 and 13 of U.S. Patent No. 10451538 (hereafter ‘38). Although the claims at issue are not identical, they are not patentably distinct from each other. Below is a comparison of the two sets of claims.
Instant application

 32. An apparatus comprising: a light beam generator component configured to generate a local oscillator beam and plurality of radiofrequency-shifted beams of light; an optical component configured to combine the local oscillator beam and the plurality of radiofrequency-shifted beams of light and direct the combined beam onto a flow cell; and a photodetector.
33. The apparatus according to claim 32, wherein the light beam generator component comprises: a laser; and a frequency shifter component comprising a radiofrequency (RF) comb generator and an acousto-optic device.
34. The apparatus according to claim 33, wherein the radiofrequency comb generator comprises a direct digital synthesizer.
35. The apparatus according to claim 33, wherein the radiofrequency comb generator is configured to modulate the amplitude of the plurality of radiofrequency-shifted beams of light.
36. The apparatus according to claim 32, wherein the radiofrequency comb generator is configured to independently control the intensity of each radiofrequency-shifted beam of light.
37. The apparatus according to claim 33, wherein the acousto-optic device comprises one or more of an acousto-optic deflector (AOD) and an acousto-optic frequency shifter (AOFS).
38. The apparatus according to claim 37, wherein the acousto-optic device comprises one or more of an acousto-optic deflector (AOD).
39. The apparatus according to claim 32, wherein the photodetector is configured to detect a plurality of beat frequencies from particles propagating through a flow stream in the flow cell, wherein each beat frequency is a frequency difference between the local oscillator beam and each radiofrequency-shifted beam.
40. The apparatus according to claim 32, wherein the photodetector comprises a photomultiplier tube (PMT).
41. The apparatus according to claim 32, further comprising a processor having memory operably coupled to the processor where the memory includes instructions stored thereon, which when executed by the processor, cause the processor to: generate a waveform from the detected light; apply a transform to the generated waveform; and determine a property of the particles based on the transformed waveform.

US 10451538

1. An apparatus comprising: a laser; and a frequency shifter component configured to generate a plurality of amplitude modulated frequency shifted beams of light having identical optical sensitivity.
2. The apparatus according to claim 1, wherein the frequency shifter component comprises: a radio-frequency source configured to generate a plurality of radio-frequency outputs.
3. The apparatus according to claim 1, wherein the frequency shifter component comprises one or more of an acousto-optic deflector (AOD) and an acousto-optic frequency shifter (AOFS).
4. The apparatus according to claim 3, wherein the frequency shifter component comprises an acousto-optic deflector (AOD).
5. The apparatus according to claim 4, further comprising a radio-frequency comb generator configured to produce the plurality of frequency shifted beams of light from the laser.
6. The apparatus according to claim 5, wherein the radio-frequency comb generator comprises a direct digital synthesizer.
7. The apparatus according to claim 5, wherein the radio-frequency comb generator is configured to modulate the amplitude of the plurality of frequency shifted beams of light.
8. The apparatus according to claim 1, wherein the frequency shifter component is configured to generate a local oscillator beam and the plurality of frequency shifted beams of light from the laser.
9. The apparatus according to claim 1, wherein the frequency shifter component comprises an optical combiner configured to produce an optical interrogation beam comprising the plurality of frequency shifted beams of light.
10. The apparatus according to claim 9, wherein the optical combiner is configured to independently control the intensity of each beam of frequency shifted light.
11. The apparatus according to claim 1, wherein the beams of frequency shifted light are spatially distributed.
12. The apparatus according to claim 1, further comprising a photodetector that is configured to detect fluorescence from particles irradiated by the plurality of frequency shifted beams of light.
13. The apparatus according to claim 12, wherein the photodetector is configured to detect fluorescence from particles moving at a rate of 1 m/s through a flow channel.


As can be seen from the comparison above, all the limitations of claim 32 of the instant application: a light beam generator in instant claim 32 (is laser in claim 1 of ‘38), a local oscillator beam (local oscillator in instant claim 32 is claim 8 of ’38) and plurality of radiofrequency-shifted beams of light (claim 5 of ‘38 ), optical component an acousto-optic deflector (AOD) (claim 4 of ’38); photodetector (claim 12 of ’38); direct a combined beam onto a flow channel (claim 12 and 13 of ’38).
The only difference is the flow cell in claim 32 of instant application is not found in patent ’38.
However a closer examination of the term “flow cell” in the instant Specifications shows that the term is used only in instant claim 32. The term “flow channel” has been used 34 times in the Specifications and it appears the terms “flow cell” and “flow channel” are interchangeable. Hence all the limitations of claim 32, 33 and 35 are found in claims of patent ’38 and hence a double patenting rejection is warranted.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEENAKSHI S SAHU/Examiner, Art Unit 2884                                                                                                                                                                                                        
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884